DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-10 are pending.

Drawings
The drawing is objected to because the invention is represented by a single view, yet the drawing is numbered and includes the abbreviation “FIG.” See 37 CFR 1.84(u). Applicant may wish to amend the specification accordingly.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “710” and “727” in Fig. 7. It is respectfully suggested that line 3 of [00026] be amended to “has its other end interfaced to an air intake subsystem's (710) input air port” or similar.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Claim 1: In line 4, Applicant is respectfully advised to provide the missing article (i.e., “device on an open end of said flexible”). The does not appear to appear to be grammatically structured to comply with the requirement that claims be in the form of a sentence. See MPEP 608.01(m). Therefore, Applicant is respectfully advised to amend clauses of the claim capable of standing as independent sentences so that these clauses will read as clauses subordinate to the sentence of the claim. See line 6 (e.g., “wherein said positioning elements can expand, contract and bow”), line 33 (e.g., “wherein said hose position controller is operative”), line 35 (e.g., “wherein said sensor controller is operative”), and line 46 (e.g., “wherein said network interface is operative”). In line 28, “an air exhaust subsystem operative to convey” appears to be a misstatement of “an air duct or said fourth air duct”). In line 34, “convey position-control to said hose positioner subsystem” appears to be a misstatement of “convey said position-control commands to said hose positioner subsystem.” In line 44, the colon appears to be superfluous.
Claims 2-9: Applicant is respectfully advised to amend the preambles to use an appropriate article in reference to the independent claim, and to set off the preamble with a comma (e.g., “The system as in claim 1, further comprising:”).
Claim 2: Applicant is respectfully advised to amend the claim to correct grammar (e.g., “wherein said sensor subsystem comprises one or more said sensors operative to detect”).
Claims 3-9: Applicant is respectfully advised to amend these claim to correct grammar consistent with the example provided for claim 2 above. In claims 5-7, Applicant is respectfully advised 
Claim 7: Applicant is respectfully advised to remove the capitalization of “said” in line 2.
Claim 10: Applicant is respectfully advised to provide the missing articles (i.e., line 2: “positioning an air intake hose”; line 3: “turning on an air intake electric pump”; line 5: “while keeping said hose”; line 7: “determining if the sensed air”; line 9: “diverting air flow through a filter subsystem”). In line 12, Applicant is respectfully advised to amend the claim to “if no contaminants are detected,” consistent with line 8.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: In lines 6-7, the claim recites “in response to said position-control commands conveyed to said hose positioner subsystem by a hose position controller.” There is insufficient antecedent basis for “said position-control commands conveyed to said hose positioner subsystem by a hose position controller.” Applicant’s intent appears to be to recite “a hose position controller” that is configured to convey position-control commands, so it is unclear if Applicant intends for the hose positioner subsystem to both convey and receive position-control commands. For the purposes of examination only, the claim will be interpreted as reciting that the hose positioner subsystem conveys position-control commands to the positioning elements via the hose position controller. In line 28, it is unclear whether “an air exhaust subsystem” is intended to be a separate claim element from “said air exhaust subsystem” (line 27). For the purposes of examination only, the claim will be interpreted as reciting “said being operative to convey air flowing” in line 28.  See line 18. In lines 46-47, it is unclear what Applicant intends from “said network interface operative to convey commands and other data between said microcontroller subsystem and said network interface” (i.e., a network interface that conveys commands between itself and another component). For the purposes of examination only and in view of Fig. 7, this text will be interpreted as “said network interface operative to convey commands and other data between said microcontroller subsystem and a network server,” and lines 48-49 will be interpreted as reciting “said” network server.
Claims 2-9 are rejected because of their dependence from claim 1.
Claim 2: The claim recites, “said sensors.” There is insufficient antecedent basis for this limitation. See claim 1, line 15: “a sensing device.”
Claims 3 and 4 are rejected upon the same basis as claim 2.
Claim 5 is rejected because of its dependence from claim 2.
Claim 6 is rejected because of its dependence from claim 3.
Claim 7 is rejected because of its dependence from claim 4.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-10. The concept of a system comprising:

a hose positioner subsystem operative to receive position data from a position-detection device on open end of said flexible, ribbed hose and to convey position-control commands to positioning elements within said flexible ribbed hose;
said positioning elements can expand, contract and bow in response to said position-control commands conveyed to said hose positioner subsystem by a hose position controller;
an air intake subsystem;
a sensor subsystem comprising
a sensing device operative to detect the presence of contaminants in air entering a sensed-air input port and to convey sensed-air results data to a sensor controller;
a valve operative to conditionally direct air flow exiting said sensor subsystem to a filter subsystem or an exhaust subsystem wherein: if contaminants are present, said air flow is directed to said filter subsystem via a second air duct; if contaminants are not present, said air flow is directed to said exhaust subsystem via a third air duct; 
said filter subsystem comprising: one or a plurality of filters operative to remove contaminants from air flowing through said filter subsystem; 
an air exhaust subsystem;
an air intake controller operative to receive electric pump on or off commands from a microcontroller subsystem and to convey said electric pump on or off commands to said air intake subsystem; said hose position controller operative to receive said position data from said hose positioner subsystem and convey position-control to said hose positioner subsystem; said sensor controller operative to receive said sensed-air results data, to convey said sensed-air results data to said microcontroller subsystem, and to convey valve-control commands to said sensor subsystem (claim 1) is considered to define patentable subject matter over the prior art.
sensing the air taken in for contaminants while keeping hose in said first one of several predetermined positions; determining if sensed air contains said contaminants and: if contaminants are detected: diverting air flow through filter subsystem while keeping said air intake hose in said first one of several predetermined positions until sensor results are negative for contaminants; and if no contaminants: moving said air intake hose to a new predetermined position (claim 10) is considered to define patentable subject matter over the prior art.
Regarding claim 1, the closest prior art is regarded to be Chang et al. (US 6,780,213 B2), which discloses a personal air cleaning apparatus (Abstract; Fig. 1) (i.e., a system) comprising a conduit unit 40 (i.e., a hose), a position determining member 20 that allows the conduit to be bent (col. 2, lines 62-65) and that comprises hinge members 22 and link members 23 (col. 4, lines 51-56) (i.e., positioning elements), a filter 30 including a suction section 31/34 and a blower 32 (col. 4, lines 14-16) (i.e., filter subsystem comprising one or a plurality of filters; an air intake subsystem), and a discharge section 35 (col. 3, line 65) (i.e., an air exhaust subsystem). However, Chang does not suggest a hose positioner subsystem that receives position data from a position-detection device on open end of a hose and that conveys position-control commands to positioning elements within the hose, or the directing of air to a filter subsystem or an exhaust subsystem.
Related prior art Brenneke (9,180,547 B2) discloses a fume extraction system 120 (Fig. 1; col. 1, line 65) comprising a main arm 132 having an actuation system for movement (col. 2, lines 3-7) (i.e., positioning elements) and a passage 176 for transporting fumes drawn by a vacuum source 178 (col. 2, lines 20-23) (i.e., a hose; an air intake subsystem). However, Brenneke also does not suggest a hose positioner subsystem that receives position data from a position-detection device on open end of a hose 
Regarding claim 10, Lee (US 2014/0109934 A1) discloses a method for removing particles ([0066]) comprising: 
positioning a vacuum sucking unit 200 (Fig. 1; [0036]) at a predetermined position to vacuum-suck particles P ([0050]) (i.e., positioning an air intake hose to a predetermined position);
removing particles by a vacuum sucking unit after a vibration step ([0047], [0066]) (i.e., turning on an air intake pump once said intake hose is in said first one of several predetermined positions); and
storing, in advance, information on the position in which particles P are aggregated and controlling the movement of the vacuum sucking unit 200 based on the information on the position in which the particles P are aggregated ([0055]) as sensed by a photographing unit 400 ([0078]) to remove particles P ([0059], [0079]) (i.e., moving said air intake hose to a predetermined position).
Lee does not disclose sensing the air taken in for contaminants, but Suvarna et al. (US 2019/0029486 A1) teaches a robotic vacuum 700 ([0045]) comprising a debris detection assembly 712 configured to detect the passage of debris particles 706 by emitting light and detecting the light scattered by debris particles 706 as they travel through a conduit 708 ([0045]) so that data collected by such a sensor can be used to determine when a cleaning operation is finished (Fig. 12; [0.064]).
However, neither reference suggests diverting air flow through a filter subsystem or moving an air intake hose to a new predetermined position if no contaminants are sensed.
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion that would have led the skilled practitioner to arrive at the claimed invention.
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772